Citation Nr: 1541746	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-44 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.  

3.  Entitlement to service connection for a heart disability, to include as due to diabetes mellitus and hypertension.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to a higher initial rating for intervertebral disc syndrome with degenerative arthritis changes, rated as 10 percent disabling prior to September 28, 2013, and as 20 percent from that day forward.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2012, and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for a heart disability, granted service connection for intervertebral disc syndrome with degenerative arthritis changes (herein back disability), with an initial 10 percent assigned effective November 15, 2010, and found that new and material evidence had not been received to reopen a claim for service connection for diabetes mellitus (herein diabetes) and hypertension.

The issues of service connection for diabetes and hypertension were previously denied in a November 2008 rating decision, and an appeal of that decision was not perfected.  Regarding diabetes, the Board finds that the disability claimed and denied in 2008 and the current claim are the same because the Veteran has identified the same disability in each claim and claimed onset during service in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the diabetes disability adjudicated in 2008.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

Regarding hypertension, service treatment records dated in January 1995, which are relevant specifically to that issue and which existed at the time of the November 2008 rating decision, the last final denial, were obtained.  According to the November 2008 rating decision, only service treatment records through November 10, 1994, were reviewed at that time.  A January 2010 statement of the case demonstrates that the records had been reviewed at that time, but service connection for hypertension was not on appeal.  Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As relevant service treatment records, which existed at the time of the last final denial of service connection for hypertension in November 2008, were obtained subsequent to that decision, the issue will be considered herein without the need for new and material evidence.  

The Veteran failed to appear for a hearing before a Decision Review Officer (DRO) in July 2013 and failed to appear for a hearing before the Board in July 2015.  As he has not attempted to demonstrate good cause, his requests for a hearing are considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

As noted in the remand below, service connection for obstructive sleep apnea (herein sleep apnea) was denied in a March 2014 rating decision, the Veteran appealed that decision in June 2014, and a statement of the case (SOC) has not yet been issued.  Therefore, the Board is taking jurisdiction of this issue for the limited purpose of remanding for an SOC.  

The issues of service connection for diabetes, service connection for hypertension, service connection for a heart condition, and service connection for obstructive sleep apnea as well as entitlement to a higher initial rating for service-connected back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 2008, service connection for diabetes was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the November 2008 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for diabetes.



CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied a claim for service connection for diabetes is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  Evidence received more than one year since the November 2008 rating decision is new and material and the claim of entitlement to service connection for migraine-like headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for diabetes was initially denied in a November 2008 rating decision on the basis that the disability had not been demonstrated or shown to be related to service.  Following a notice of disagreement and an SOC, the Veteran did not perfect the appeal to the Board.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Evidence received more than one year since the November 2008 rating decision became final includes a July 2015 brief from the Veteran's representative which asserted that the Veteran was exposed to agent orange and 1,2,3,4 TCDD toxin which stationed at Fort Still, Oklahoma, and that he incurred diabetes as a result.  This evidence is new in that the Veteran had never reported such exposure before.  It is material to a basis for the prior denial, namely that diabetes is not etiologically related to service.  As such, the claim is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for diabetes is reopened.


REMAND

The Veteran has reported regular treatment at the Reynolds Army Community Hospital and the last treatment of record is dated in May 2013.  VA has a duty to obtain relevant records all outstanding treatment records.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994); see Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

As noted above, in a July 2015 brief, the Veteran reported exposure to Agent Orange and 1,2,3,4 TCDD toxin while stationed at Fort Still, Oklahoma, and that he incurred diabetes as a result.  As this exposure has not yet been verified, the Board finds that a remand is necessary so that such exposure can be considered.  

As noted above, a service treatment record dated January 5, 1995, indicates that the Veteran's blood pressure was measured at 143/125.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2014).  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board notes that the RO must consider this new evidence in the first instance.  In addition, the Board notes that the November 2008 rating decision indicated review of service treatment records through November 10, 1994, and only specifically mentioned one 1987 examination, which was negative for a diagnosis of high blood pressure.  A current review, however, of the service treatment records in the claims file demonstrates the following elevated blood pressure readings: July 1978: 130/90; September 1985: 138/90; March 1986: 130/90; and December 1993: 142/92.  Given the presence of elevated blood pressure readings without an actual diagnosis of hypertension during service, the Board concludes that a VA examination is necessary to determine whether the elevated blood pressure readings were indicative of hypertension during service.  Moreover, as the Veteran has alleged that his hypertension is proximately related to his diabetes, if service connection if granted for diabetes, the examiner should provide an opinion as to whether the alleged proximate relationship exists.  

The Board notes that service connection for a heart disorder is "inextricably intertwined" with the claim for service connection for diabetes and hypertension as the Veteran has alleged proximate connection between either disability and therefore the diabetes and hypertension issues must be decided prior to the adjudication of the heart disability claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Service connection for obstructive sleep apnea was denied in a March 2014 rating decision.  In a June 2014 VA Form 9, the Veteran stated that he wished to appeal the issue involving sleep apnea.  The Board finds that this evidence clearly indicates the Veteran's intention to disagree with the March 2014 denial of service connection for sleep apnea.  This is further supported by the fact that the Veteran submitted new evidence regarding sleep apnea in a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran has alleged that his back disability has worsened since it was last evaluated in September 2013.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such a new VA examination is warranted to assess the current severity of the back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain all outstanding treatment records, including VA treatment records and all records from Reynolds Army Community Hospital beginning May 2013.  

If the Veteran fails to complete any necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Take all necessary steps to verify the Veteran's exposure to Agent Orange and 1,2,3,4 TCDD toxin.  

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether current hypertension disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hypertension had onset in service or is otherwise related to a disease or injury in service, and must specifically comment as to whether the elevated blood pressure readings demonstrated in the service treatment records were indicative of hypertension at that time.  

If service connection for diabetes is in effect, the examiner should also comment as to whether hypertension was proximately caused or aggravated by diabetes.  If the examiner states that hypertension is aggravated by diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, or exposures, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Issue an SOC regarding the issue of service connection for sleep apnea.  The claim should be returned to the Board only following a timely filed substantive appeal.  

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and consider whether any addition development, such as a VA examination, is necessary for an issue on appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


